Exhibit 10.2
PACTIV CORPORATION
AMENDED AND RESTATED RABBI TRUST AGREEMENT
          The Pactiv Corporation Rabbi Trust, initially adopted November 1,
1999, by Pactiv Corporation, is hereby amended and restated in its entirety as
of May 14, 2010 (the “Effective Date”).
PRELIMINARY STATEMENT
          A. The Company established the Pactiv Corporation Rabbi Trust,
effective as of November 4, 1999, for the purpose of holding certain assets,
subject to the claims of the Company’s creditors in the event of the Company’s
Insolvency, until paid to Plan participants and their beneficiaries in such
manner and at such times as specified in the Plan(s).
          B. At the time the Trust was established, the Company and certain
individuals as trustees (collectively, the “Trustees”) entered into a trust
agreement to set forth the terms of the Trust (the “Original Agreement”).
          C. Of the four persons initially appointed as Trustees, one, Richard
L. Wambold remains as Trustee (the “Existing Trustee”).
          D. The Company and the Existing Trustee desire to (i) amend and
restate the Original Agreement, as set forth herein, and (ii) appoint the
persons listed on the signature page hereof as additional Trustees.
          E. It is the intention of the parties that this Trust shall not affect
the status of the Plan(s) as an unfunded plan(s) maintained for the purpose of
providing deferred compensation for a select group of management or highly
compensated employees for purposes of Title I of ERISA.
AGREEMENT
          NOW, THEREFORE, the parties agree that the Trust Agreement is hereby
amended and rested in its entirety, as follows:
          1. Certain Definitions. In addition to the other terms defined herein,
the following terms shall have the meanings set forth below:
          (a) “Company” means Pactiv Corporation and any successor to Pactiv
Corporation pursuant to Section 15 hereof.

1



--------------------------------------------------------------------------------



 



          (b) “Change in Control” shall mean the first to occur of the following
events (but no event other than the following events), except as otherwise
provided below:
          (i) any person and any of their affiliates or associates becomes the
beneficial owner, directly or indirectly, of securities of the Company
representing twenty percent (20%) or more of the combined voting power of the
Company’s then outstanding shares of common stock or then outstanding securities
having general voting rights. Notwithstanding the foregoing, a Change in Control
shall not be deemed to occur under this section (i) solely because twenty
percent (20%) or more of the combined voting power of the Company’s then
outstanding shares of common stock or then outstanding securities having general
voting rights is acquired by one or more employee benefit plans maintained by
the Company; or
          (ii) members of the Incumbent Board cease to constitute a majority of
the board of the Company; or
          (iii) the consummation of any plan of merger, consolidation, share
exchange, or combination between the Company and any person, including without
limitation becoming a subsidiary of any other person, without members of the
Incumbent Board, as constituted immediately prior to the merger, consolidation,
share exchange, or combination constituting a majority of the board of directors
of: (A) the surviving or successor entity, or (B) if the surviving or successor
entity is a majority-owned subsidiary of another entity or entities, the
ultimate parent company of the surviving or successor entity; or
          (iv) the consummation of any sale, exchange or other disposition of
all or substantially all of the Company’s assets without members of the
Incumbent Board immediately prior to any sale, exchange or disposition of all or
substantially all of the Company’s assets constituting a majority of the board
of directors of: (A) the entity which holds such assets after such disposition,
or, (B) if such entity is a majority-owned subsidiary of another entity or
entities, the ultimate parent company of the successor entity provided, that the
Company Board may determine conclusively that any transaction does not
constitute a sale, exchange or other disposition of substantially all of the
Company’s assets; or

2



--------------------------------------------------------------------------------



 



          (v) if any person and any of their affiliates and associates shall
elect or have elected, during any period not exceeding 24 months, at least 25%
of the members of the Company’s board of directors, without the approval of the
Incumbent Board and such members are comprised of persons not serving as members
of the Company’s board of directors immediately prior to the formation of such
group or the first solicitation of proxies by such shareholder; or
          (vi) the Company’s stockholders approve a plan of complete liquidation
and dissolution of the Company.
For purposes of this definition, the terms “person” and “beneficial owner” shall
have the meaning set forth in Sections 3(a) and 13(d) of the Securities Exchange
Act of 1934, as amended, in the regulations promulgated thereunder. If the
Trustees request in writing that the Company determine or furnish evidence to
enable the Trustees to determine whether a Change in Control has occurred, the
Company shall do so in writing as soon as practicable following receipt of such
request.
          (c) “ERISA” means the Employee Retirement Income Security Act of 1974
and any rules and regulations promulgated thereunder.
          (d) “Incumbent Board” shall mean (i) the members of the Company’s
board of directors on the Effective Date, to the extent that they continue to
serve, and (ii) any individual who becomes a member of the Company’s board of
directors after the Effective Date, if his election or nomination for election
as a director is approved by a vote of at least three-quarters of the then
Incumbent Board.
          (e) “Insolvency” means (i) the Company is unable to pay its debts as
they become due, or (ii) the Company is subject to a pending proceeding as a
debtor under the United States Bankruptcy Code
          (f) “Obligations” means, at any time, the amount of the Company’s
Obligations under the Plans, with Obligations under a defined benefit-type Plan
(including the Tenneco Inc. Pilots’ Supplemental Retirement Plan and the Pactiv
Corporation Supplement Executive Retirement Plan) determined by their PBO, and
defined contribution-type Plans (including the Pactiv Corporation Deferred
Compensation Plan) determined by the liability accrued on the Company’s
financial statements.
          (g) “Original Agreement” means the Pactiv Corporation Rabbi Trust
dated November 2, 1999.
          (h) “PBO” means the projected benefit obligation as determined in
accordance with US generally accepted accounting principles.

3



--------------------------------------------------------------------------------



 



          (i) “Plan(s)” means those nonqualifed compensation plans and
supplemental pension arrangements listed on Appendix A, as such Appendix may be
amended from time to time in accordance with the terms hereof.
          (j) “Trust” means the trust created by the Original Agreement, as
amended hereby and as may be amended from time to time in accordance with the
terms hereof.
          (k) “Trust Agreement” means the Original Agreement, as amended and
restated hereby.
          (l) “Trustee(s)” means the person(s) or entity(ies) appointed as
Trustee(s) under the terms of the Trust Agreement; except where the context is
clear another meaning is intended, the term “Trustees” includes the Existing
Trustees.
          2. Establishment of Trust.
          (a) Subject to the rules explicitly set forth herein, the Trust has
been established pursuant to the terms of the Original Agreement, and is amended
and rested hereby. The Trust is irrevocable.
          (b) The Trust is intended to be a grantor trust, of which the Company
is the grantor, within the meaning of subpart E, part I, subchapter J, chapter
I, subtitle A of the Internal Revenue Code of 1986, as amended, and shall be
construed accordingly.
          (c) The principal of the Trust, and any earnings thereon shall be held
separate and apart from other funds of the Company and shall be used exclusively
for the uses and purposes of Plan participants and general creditors as herein
set forth. Plan participants and their beneficiaries shall have no preferred
claim on, or any beneficial ownership interest in, any assets of the Trust. Any
rights created under the Plan(s) and this Trust Agreement shall be mere
unsecured contractual rights of Plan participants and their beneficiaries
against the Company. Any assets held by the Trust will be subject to the claims
of the general creditors of the Company and any of the Company’s domestic
subsidiaries.
          (d) The Company, in its sole discretion, may at any time, and from
time to time, make deposits of common stock of the Company, cash, or other
property in trust with the Trustees to augment the principal to be held,
administered and disposed of by the Trustees as provided in this Trust
Agreement. Except as provided herein, neither the Trustees nor any Plan
participant or beneficiary shall have any right to compel additional deposits.

4



--------------------------------------------------------------------------------



 



          3. Payments to Plan Participants and their Beneficiaries.
          (a) At least annually, the Company shall deliver to the Trustees a
schedule (the “Payment Schedule”) that indicates the amounts payable in respect
of each Plan participant (and his or her beneficiaries), that provides a formula
or other instructions acceptable to the Trustees for determining the amounts so
payable, the form in which such amount is to be paid (as provided for or
available under the Plan(s)), and the time of commencement for payment of such
amounts. To the extent that any amounts are due to an employee (or beneficiary
of an employee) of a subsidiary of the Company, and the subsidiary fails to make
such payment, the Company shall do so. Except as otherwise provided herein, if
the Company has failed to make payments to the Plan participants and their
beneficiaries in accordance with such Payment Schedule, the Trustees shall do
so. The Company shall make provision for the reporting and withholding of any
federal, state or local taxes that may be required to be withheld with respect
to the payment of benefits pursuant to the terms of the Plan(s) and shall pay
amounts withheld to the appropriate taxing authorities.
          (b) The entitlement of a Plan participant or his or her beneficiaries
to benefits under the Plan(s) shall be determined by the Company or such party
as it shall designate under the Plan(s), and any claim for such benefits shall
be considered and reviewed under the procedures set out in the Plan(s).
Notwithstanding the foregoing, the Trustees may, without direction from the
Company, make payments to Plan participants and beneficiaries in such manner and
in such amounts as the Trustees shall determine they are entitled to be paid
under the Plans (to the extent funded through the Trust) based on the most
recent information furnished to the Trustees by the Company and any supplemental
information furnished to the Trustees by a participant or beneficiary upon which
the Trustees may reasonably rely in making such determination. Notwithstanding
any other provision hereof, persons (other than persons covered by the Tenneco
Inc. Pilots’ Supplemental Retirement Plan) who were employees of Tenneco
Management Company (“TMC”) immediately prior to November 4, 1999, or who are
treated as such under the HR Agreement (as defined in the Original Agreement),
except such persons who are employed by the Company or a subsidiary of the
Company other than TMC immediately after November 4, 1999, though they may be
participants in the Plans listed in Appendix A, shall not be entitled to
payments under the Trust, and payments shall be available for their benefit
Obligations through a separate rabbi trust.
          (c) The Company may make payment of benefits directly to Plan
participants or their beneficiaries as they become due under the terms of the
Plan(s). The Company shall notify the Trustees of its decision to make payment
of benefits directly prior to the time amounts are payable to participants or
their beneficiaries. In addition, if the principal of the Trust, and any
earnings thereon, are not sufficient to make payment of benefits in accordance
with the terms of the Plan(s), the Company shall make the balance of each such
payment as it falls due. The Trustees shall notify the Company where principal
and earnings are not sufficient.

5



--------------------------------------------------------------------------------



 



          (d) The Company shall cause its actuary to determine the Obligations
under all of the Plans as of each January 1. To the extent that the value of the
assets of the Trust as of the January 1 in question is less than the total
Obligations under all of the Plans as so determined, the Company shall
contribute additional assets to the Trust with a value equal to the difference.
To the extent that the assets of the Trust exceed 110% of the Obligations, the
Company may withdraw assets with a value equal to the excess of the value of the
Trust’s assets over 110% of such Obligations.
          (e) In the event of a material change the amount of the Obligations
(including as the result of the termination or pay-out of a Plan), the Company
shall cause its actuary to determine the remaining Obligations under all of the
Plans after giving effect to such change. To the extent that the value of the
assets of the Trust as of such date is less than the total Obligations under all
of the Plans as so determined, the Company shall contribute additional assets to
the Trust with a value equal to the difference. To the extent that the assets of
the Trust exceed 110% of the Obligations, the Company may withdraw assets with a
value equal to the excess of the value of the Trust’s assets over 110% of such
Obligations.
          (e) Notwithstanding any other provision hereof, the Trustees may sell
Company common stock or other assets in order to provide cash to pay benefits
hereunder.
          4. Trustee Responsibility Regarding Payments to Trust Beneficiaries
when the Company is Insolvent.
          (a) The Trustees shall cease payment of benefits to Plan participants
and their beneficiaries if the Company is Insolvent.
          (b) In the event of Insolvency of the Company, the following rules
shall apply:
          (1) The Company shall inform the Trustees in writing of the Company’s
Insolvency. If a person claiming to be a creditor of the Company alleges in
writing to the Trustees that the Company has become Insolvent, the Trustees
shall determine whether the Company is Insolvent and, pending such
determination, the Trustees shall discontinue payment of benefits to Plan
participants or their beneficiaries.
          (2) Unless the Trustees have actual knowledge of the Company’s
Insolvency, or have received notice from the Company or a person claiming to be
a creditor alleging that the Company is Insolvent, the Trustees shall have no
duty to inquire whether the Company is Insolvent. The Trustees may in all events
rely on such evidence concerning the Company’s solvency as may be furnished to
the Trustees and that

6



--------------------------------------------------------------------------------



 



provides the Trustees with a reasonable basis for making a determination
concerning the Company’s solvency.
          (3) If at any time the Trustees have determined that the Company is
Insolvent, the Trustees shall discontinue payments to Plan participants or their
beneficiaries and shall hold the assets of the Trust for the benefit of the
Company’s general creditors. Nothing in this Trust Agreement shall in any way
diminish any rights of Plan participants or their beneficiaries to pursue their
rights as general creditors of the Company with respect to benefits due under
the Plan(s) or otherwise.
          (4) The Trustees shall resume the payment of benefits to Plan
participants or their beneficiaries in accordance with Section 4 of this Trust
Agreement only after the Trustees have determined that the Company is not
Insolvent (or is no longer Insolvent).
          (c) Provided that there are sufficient assets, if the Trustees
discontinue the payment of benefits from the Trust pursuant to Section 4(b)
hereof and subsequently resumes such payments, the first payment following such
discontinuance shall include the aggregate amount of all payments due to Plan
participants or their beneficiaries under the terms of the Plan(s) for the
period of such discontinuance, less the aggregate amount of any payments made to
Plan participants or their beneficiaries by the Company in lieu of the payments
provided for hereunder during any such period of discontinuance.
          5. Payments to the Company. Except as provided in Sections 3 or 4
hereof, the Company shall have no right or power to direct the Trustees to
return to the Company or to divert to others any of the Trust assets before all
payment of benefits have been made to Plan participants and their beneficiaries
pursuant to the terms of the Plan(s).
          6. Trustee Powers of Investment and Management. The Trustees shall
have the following powers with respect to any and all assets at any time held by
it and constituting part of the Trust Fund:
          (a) The Trust shall acquire and hold such assets in the Trust
determined by the Trustees, which may include shares of the common stock of the
Company, as determined by the Company. Following a Change in Control, the
Trustees shall invest the Trust assets in such a manner as the Trustees
determine appropriate, and in connection therewith may sell any assets,
including shares of the common stock of the Company, for cash or other
consideration and hold or reinvest the proceeds.
          (b) All rights associated with any stock held in the Trust, including
voting rights, shall be exercised by the Trustees or the person designated by
the Trustees, and shall in no event be exercisable by or rest with

7



--------------------------------------------------------------------------------



 



Plan participants. Voting rights are exercisable by the Trustees in a
non-fiduciary capacity without the approval or consent of any person in a
fiduciary capacity.
          7. Disposition of Income. During the term of this Trust, all income
received by the Trust, net of expenses and taxes, shall be accumulated and
reinvested as determined by the Trustees.
          8. Accounting by the Trustees. The Trustees shall keep accurate and
detailed records of all investments, receipts, disbursements, and all other
transactions required to be made, including such specific records as shall be
agreed upon in writing between the Company and the Trustees. Within 60 days
following the close of each calendar year and within 60 days after the removal
or resignation of the Trustees, the Trustees shall deliver to the Company a
written account of its administration of the Trust during such year or during
the period from the close of the last preceding year to the date of such removal
or resignation, setting forth all investments, receipts, disbursements and other
transactions effected by it, including a description of all securities and
investments purchased and sold with the cost or net proceeds of such purchases
or sales (accrued interest paid or receivable being shown separately), and
showing all cash and securities held in the Trust at the end of such year or as
of the date of such removal or resignation as the case may be.
          9. Responsibility of the Trustees.
          (a) The Trustees shall act with the care, skill, prudence and
diligence under the circumstances then prevailing that a prudent person acting
in like capacity and familiar with such matters would use in the conduct of an
enterprise of a like character and with like aims, provided, however, that the
Trustees shall incur no liability to any person for any action taken pursuant to
a direction, request or approval given by the Company which is contemplated by,
and in conformity with, the terms of this Trust and is given in writing by the
Company. In the event of a dispute between the Company and a party, the Trustees
may apply to a court of competent jurisdiction to resolve the dispute.
          (b) If any Trustee undertakes or defends any claim or litigation (or
threatened litigation) arising in connection with this Trust, the Company agrees
to indemnify the Trustee against the Trustee’s costs, expenses and liabilities
(including, without limitation, attorneys’ fees and expenses) relating thereto
and to be primarily liable for such payments. If the Company does not pay such
costs, expenses and liabilities in a reasonably timely manner, the Trustee may
obtain payment from the Trust.
          (c) The Trustees may consult with legal counsel (who may also be
counsel for the Company generally) with respect to any of its duties or
obligations hereunder.

8



--------------------------------------------------------------------------------



 



          (d) The Trustees may hire agents, accountants, actuaries, investment
advisors, financial consultants or other professionals to assist it in
performing any of its duties or obligations hereunder.
          (e) The Trustees shall have, without exclusion, all powers conferred
on the Trustees by applicable law, unless expressly provided otherwise herein.
          (f) Notwithstanding any powers granted to the Trustees pursuant to
this Trust Agreement or to applicable law, the Trustees shall not have any power
that could give this Trust the objective of carrying on a business and dividing
the gains therefrom, within the meaning of Section 301.7701-2 of the Procedure
and Administrative Regulations promulgated pursuant to the Internal Revenue
Code.
          (g) Any action required to be taken by the Company, or direction given
by the Company, shall be by resolution of the Compensation / Nominating /
Governance (“C/N/G”) Committee of its board of directors or by written direction
of one or more of its president, any vice president or treasurer. The Trustees
may rely upon a resolution or direction filed with the Trustees and shall have
no responsibility for any action taken by the Trustees in accordance with any
such resolution or direction.
          10. Compensation and Expenses of the Trustees. The Company shall pay
all reasonable administrative expenses and the Trustees’ fees and expenses. If
not so paid, the fees and expenses shall be paid from the Trust. Notwithstanding
the foregoing, any individual who is a current employee of the Company who shall
be a Trustee shall serve without fee but shall be entitled to reimbursement of
expenses.
          11. Trustee Resignation or Removal.
          (a) Any Trustee may resign at any time by written notice to the
Company, which shall be effective 30 days after receipt of such notice unless
the Company and the Trustee agree otherwise.
          (b) Any Trustee may be removed by the Company on 30 days notice or
upon shorter notice acceptable by the Trustee.
          (c) Upon a Change in Control, the Trustees may not be removed by the
Company for two years.
          (d) If any Trustee resigns within two years of a Change in Control, as
defined herein, the remaining Trustees shall select a successor Trustee in
accordance with the provisions of Section 12 hereof prior to the effective date
of the Trustee’s resignation.
          (e) For purposes hereof, death or incapacity shall be deemed an
immediately effective resignation.

9



--------------------------------------------------------------------------------



 



          12. Appointment of Successor.
          (a) If any Trustee resigns or is removed in accordance with Section 11
hereof, the Trustees may appoint any third party as a successor to replace the
Trustee upon resignation or removal. The appointment shall be effective when
accepted in writing by the new Trustee, who shall have all of the rights and
powers of the former Trustee, including ownership rights in the Trust assets.
The former Trustee shall execute any instrument necessary or reasonably
requested by the Company or the successor Trustee to evidence the transfer.
          (b) The successor Trustee need not examine the records and acts of any
prior Trustees and may retain or dispose of existing Trust assets, subject to
the rules hereof. The successor Trustees shall not be responsible for and the
Company shall indemnify and defend the successor Trustee from any claim or
liability resulting from any action or inaction of any prior Trustees or from
any other past event or any condition existing at the time it becomes successor
Trustees.
          (c) If all of the then serving Trustees shall resign or be removed,
the C/N/G Committee shall appoint a successor Trustee, and until such
appointment shall have all powers of the Trustees hereunder.
          13. Amendment or Termination.
          (a) This Trust Agreement, including Appendix A, may be amended by a
written instrument executed by the Trustees and the Company. Notwithstanding the
foregoing, no such amendment shall conflict with the terms of the Plan(s) or
shall make the Trust revocable.
          (b) The Trust shall not terminate until the date on which Plan
participants and their beneficiaries are no longer entitled to benefits pursuant
to the terms of the Plan(s). Upon termination of the Trust, any assets remaining
in the Trust shall be returned to the Company.
          (c) Upon written approval of Participants or beneficiaries entitled to
payment of benefits pursuant to the terms of the Plan(s), the Company may
terminate this Trust prior to the time all benefit payments under the Plan(s)
have been made. All assets in the Trust at termination shall be returned to the
Company.
          (d) This Trust Agreement may not be amended by the Company for two
years following a Change in Control.

10



--------------------------------------------------------------------------------



 



          14. Miscellaneous.
          (a) Any provision of this Trust Agreement prohibited by law shall be
ineffective to the extent of any such prohibition, without invalidating the
remaining provisions hereof.
          (b) Benefits payable to Plan participants and their beneficiaries
under this Trust Agreement may not be anticipated, assigned (either at law or in
equity), alienated, pledged, encumbered or subjected to attachment, garnishment,
levy, execution or other legal or equitable process.
          (c) This Trust Agreement shall be governed by and construed in
accordance with the laws of the State of Illinois.
          15. Corporate Restructuring. In the event of any merger,
reorganization, consolidation, recapitalization, separation, liquidation, stock
dividend, extraordinary dividend, spin-off, rights offering, share combination,
or other change in the corporate structure of the Company affecting its common
stock, the Trustees may, in its sole discretion, cause the transfer of all or a
portion of the Trust’s assets to a comparable trust maintained by one or more of
the resulting corporate entities or otherwise cause such changes in the Trust or
its assets as it shall deem appropriate.

11



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the Company and the Trustees have executed this
Pactiv Corporation Amended and Restated Rabbi Trust as of the Effective Date.

          COMPANY:   PACTIV CORPORATION
      By:   /s/ Michael O. Oliver         Name:   Michael O. Oliver       
Title:   V.P. & Chief H.R. Officer   

EXISTING TRUSTEE:

            /s/ Richard L. Wambold       Richard L. Wambold   

ADDITIONAL TRUSTEES (APPOINTED HEREBY):

            /s/ Michael Aldrich       Michael Aldrich        /s/ Joseph E. Doyle
      Joseph E. Doyle        /s/ Gregory A. Hanson       Gregory A. Hanson     
  /s/ Donald King       Donald King        /s/ Michael O. Oliver       Michael
O. Oliver        /s/ Edward T. Walters       Edward T. Walters     

12



--------------------------------------------------------------------------------



 



APPENDIX A
The Plans

1.   Pactiv Corporation Deferred Compensation Plan.   2.   Tenneco Inc. Pilots’
Supplemental Retirement Plan.   3.   Pactiv Corporation Supplement Executive
Retirement Plan, including those addendums such Plan providing for a separate
calculation of benefits for certain individuals.

13